DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Remarks 
Claims 1-7 and 25-29 are withdrawn form consideration. Claims 8-10, 12, 14-19, 23-24 are as previously presented. Claim 11 has been canceled. Claims 13 and 20-22 are currently amended. Claims 8-10 and 12-24 are currently examined. 
Status of Objections and Rejections 
The rejection set forth within the previous office action has been modified as necessitated by applicants amendments. 
Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action. 
Claims 8-10 are rejected under 35 U.S.C. 102(a)(1) or (a)(2) as being anticipated by Orishima (US 2004/0234836).
As to claim 8, Orishima discloses an electrochemical cell stack ([0009], SOFC having a stacked structure, figures 3 and 4, discussed throughout) comprising: a plurality of electrochemical cells ([0009], [0014], figures 3 and 4 #6, 2, 7, [0035], and discussed throughout), each comprising an oxidant electrode ([0014], figure 3 and 4 #7, [0035] and discussed throughout), a fuel electrode ([0014], figure 3 and 4 #6, [0035] and discussed throughout), and an electrolyte disposed between the oxidant electrode and the fuel electrode ([0014], figure 3 and 4 #2, [0035] and discussed throughout); and a plurality of interconnects ([0014], gas separator plate, figures 3 and 4 #10, discussed throughout i.e. figures 5B-7B) each interconnector being disposed between adjacent electrochemical cells and comprising an interconnection main body ([0014], gas separator plate, figures 3 and 4 #10, discussed throughout i.e. figures 5B-7B), the interconnect main body including a plurality of corrugations defining a plurality of fuel channels on a first surface of the interconnect main body facing a first adjacent electrochemical cell, a plurality of oxidant channels on a second surface of the interconnect main body facing a second adjacent electrochemical cell ([0014]-[0017], these paragraphs discuss the location of the gas separator plates in relation to the electrochemical cells, they also discuss the flow passages, for a visual figures 3 and 4 show the gas separator plates #10 and the connection to the cells #6, #2 and #7, [0035], figures 5B-7B shows the structure of the gas separator plates and the channels discussed [0062]-[0072], and discussed throughout); wherein a longitudinal channel extends through the plurality of electrochemical cells and the plurality of interconnects in a longitudinal axis of the electrochemical cell stack ([0014]-[0017] discuss the holes being in the center of the cells, figures 3 and 4 show the holes being at the center of the cells, figures 5B-7B show the holes within the center, figure 5 #33a-33h, [0062]-[0063]; figure 6A #42 and #43a-43f, [0064]-[0065], figure 6B #42 and #43a-43f, [0066] and figures 7A and 7B #53a-h, [0067]-[0072]); wherein each of the plurality of fuel channels and the plurality of oxidant channels positioned around the longitudinal channel ([0014]-[0017] discuss the holes being in the center of the cells, figures 3 and 4 show the holes being at the center of the cells, figures 5B-7B show the holes within the center, figure 5 #33a-33h, [0062]-[0063]; figure 6A #42 and #43a-43f, [0064]-[0065], figure 6B #42 and #43a-43f, [0066] and figures 7A and 7B #53a-h, [0067]-[0072]), where a post is disposed in the longitudinal channel, the post defined at least one post inlet configured to deliver fuel to the plurality of electrochemical cells and at least one post outlet configured to receive spent fuel from  the plurality of electrochemical cells and expel the spent fuel from the electrochemical stack, the at least one post inlet and the at least one post outlet being fluidly isolated from each other ([0014]-[0017] discuss the holes being in the center of the cells, figures 3 and 4 show the holes being at the center of the cells, figures 5B-7B show the holes within the center, figure 5 #33a-33h, [0062]-[0063]; figure 6A #42 and #43a-43f, [0064]-[0065], figure 6B #42 and #43a-43f, [0066] and figures 7A and 7B #53a-h, [0067]-[0072], note as the cells have inlets on both sides and outlets on both sides the opposite sides are fluidly isolated, also as the fuel does in the downward it is being expelled from the stack; discussed throughout). 
As to claim 9, Orishima further comprises an outer seal member positioned on an outer perimeter of each interconnect on the first side surface (figures 5B-7B, the outer seal member being the outer wall, within figure 5B #39, [0062]-[0063], the number is different for each figure, discussed throughout); and an inner seal member positioned on an inner perimeter of each interconnect on the second surface around the longitudinal channel (figures 5B-7B, the center portion, within figure 5B #37, [0062]-[0063], the number is different for each figure, discussed throughout), wherein the outer seal member fluid isolates one of the plurality of fuel channels or the plurality of oxidant channels from a volume outside of the outer perimeter, and the inner seal member fluidly isolates the other of the plurality of fuel channels or the plurality of oxidant channels from the longitudinal channer (figures 5B-7B, [0062]-[0072], the referenced portions preform the claimed functions). 
As to claim 10, Orishima discloses wherein the plurality of interconnects and the plurality of electrochemical cells cooperatively from a bellow like structure such that the electrochemical cell stack has compliance (figures 3-4 and 5B-7B, discussed throughout, also see MPEP 2112.01). 
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 12 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Orishima (US 2004/0234836) as applied to claim 8 above, and further in view of Sugita (US 2002/0045087).
As to claim 12, Orishima is silent to further comprising a top end plate positioned at a top end of the electrochemical stack around the post such that a gap is provided between the top end plate and the post, the gap structure to allow movement of the post there within for relieving thermal stress. Sugita discloses an electrochemical cell (fuel cell, [0009]) comprising a top end plate positioned at a top end of the electrochemical stack around the post such that a gap is provided between the top end plate and the post (figures 10, show the plate #14 at the top, then as seen within figure 13, the post #136 and 134 go through the plate and there is a gap between), the gap structure to allow movement of the post there within for relieving thermal stress (see MPEP 2112.01, same structure same capabilities). It would have been obvious to one of ordinary skill within the art at the time of the effective filling date of the invention to use the end plate structure from Sugita within Orishima because if the fuel cell is subject to shock and vibration the fuel cell will not be bent ([0010], Sugita). 
As to claim 15, modified Orishima is silent to wherein the top end plate comprisins a post interface tube extending axially from a surface of the top end plate away from the post, at least a portion of the post interface tube positioned around a position of the post. However, given that the fuel cell of Orishima would be required to be attached to a fuel source i.e. hydrogen source, and that the attachment would have to happen at the location of the post for the fuel cell to deliver the hydrogen. It would have been obvious to one of ordinary skill within the art at the time of the invention to attach a hydrogen source to the fuel cell of modified Orishima and thus arrive at the instant claimed structure. 
Claim 23 are rejected under 35 U.S.C. 103 as being unpatentable over Orishima (US 2004/0234836) as applied to claim 9 above, and further in view of Yamanis (US 5,549,983).
As to claim 23, Orishima is silent to further comprising a manifold disposed around the stacks of the plurality of electrochemical cells, the manifold defining the volume around the outer perimeter, a first portion of the volume providing an inlet for one of the fuel or oxidant into the electrochemical cell stack, and a second portion of the volume providing an outlet for spent fuel or oxidant from the electrochemical stack. Yamanis discloses a fuel cell (column 4 lines 45-55) further comprising a manifold disposed around the stacks of the plurality of electrochemical cells, the manifold defining the volume around the outer perimeter, a first portion of the volume providing an inlet for one of the fuel or oxidant into the electrochemical cell stack, and a second portion of the volume providing an outlet for spent fuel or oxidant from the electrochemical stack (figure 5, the figure shows the case around the stacks, the inlet and the outlet of the fuel and the oxidant). It would have been obvious to one of ordinary structure to use the casing structure from Yamanis within Orishima as a mere combing prior art elements according to known methods to yield predictable results (see MPEP 2143 I). 
Allowable Subject Matter
Claims 13-14, 16-22 and 24 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
Applicant's arguments filed 6/8/2022 have been fully considered but they are not persuasive.
The applicants arguments are directed to the instant claimed limitation “a post disposed in the longitudinal channel” the applicant takes the stance that there is not a post and that there are merely holes. The examiner respectfully disagrees. The term post means a strong piece of timber, metal or the like, set upright as a support. Therefore, Orishima states within paragraph [0090] the fact that the cell stack unit itself is fastened and supported at the gas passage hole components. Next, [0054], the stacked cells are supported at the center part of the various disks… Then, [0018] support will be provided by the axial center of a fuel cell… Also, [0014] so that the cells stack can be supported and fastened in the center part… Lastly, [0013] a shaft to be inserted for support and fastening in the center part… Thus, the walls of the holes are made of a material and are set in the upright position and are used as a support shows that the walls of the holes read on the term “a post” additionally, [0013] also discusses a shaft inserted for support and fastening which would also read on the term post. Therefore, the prior art taken as a hole discloses the instant claimed limitation and the examiner maintains the rejection. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Contact Information 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN R OHARA whose telephone number is (571)272-0728. The examiner can normally be reached 7:30 AM-3:30 PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Miriam Stagg can be reached on 571-270-5256. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/BRIAN R OHARA/Examiner, Art Unit 1724